Order entered May 13, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00027-CR
                                      No. 05-14-00028-CR

                                GILBERTO SANCHEZ, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F12-50759-V, F12-50760-V

                                          ORDER
        The Court GRANTS court reporter Debi Harris’s May 8, 2014 motion for extension of

time to file the reporter’s record.

        We ORDER Ms. Harris to file the complete reporter’s record, including all exhibits

admitted into evidence, within FIFTEEN (15) DAYS from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE